Citation Nr: 9915158	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include memory loss and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.              

The Board notes that in the February 1996 rating action, in 
addition to denying the appellant's claim of entitlement to 
service connection for mental impairment, to include memory 
loss, the RO also denied the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  In March 1996, the appellant's representative 
submitted VA Form 21-4138, Statement in Support of Claim.  At 
that time, the appellant's representative stated that he was 
submitting an attached letter from the appellant, and that 
the appellant was filing a Notice of Disagreement (NOD) on 
his "claim for service connection."  However, while the 
appellant's March 1996 NOD reflects that at that time, the 
appellant stated that he was appealing the RO's decision to 
deny service connection for mental impairment, to include 
memory loss, the Board observes that the appellant did not 
make any reference to his claim for service connection for 
PTSD.  Moreover, a Statement of the Case (SOC) was issued in 
May 1996, and according to the SSOC, the issue on appeal was 
service connection for mental impairment, to include memory 
loss.   Furthermore, the appellant submitted his substantive 
appeal in July 1996, and in a second substantive appeal, 
dated in December 1996, the appellant indicated that he was 
appealing his claim for service connection for mental 
impairment, to include memory loss.  Thus, in light of the 
above, the Board notes that there is no indication from the 
information of record that the appellant filed a NOD for his 
PTSD claim. Accordingly, this issue is not before the Board 
for appellate consideration. 

The Board further observes that in an April 1998 rating 
action, the RO denied the appellant's claim of entitlement to 
a nonservice-connected pension.  There is no indication from 
the information of record that the appellant filed a NOD.  
Therefore, this issue is not before the Board for appellate 
consideration. 


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current psychiatric disorder, to include memory loss and an 
anxiety disorder, and service.  

CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for a psychiatric disorder, to include memory loss and an 
anxiety disorder, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
memory loss and/or an anxiety disorder.  The appellant's 
separation examination, dated in June 1967, shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had any depression 
or excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort, the appellant responded "no."  

A copy of a letter from Union 76 Company, Beaumont Refinery, 
the appellant's former employer, to the appellant, dated in 
February 1982, shows that at that time, the appellant had a 
meeting with his employer regarding improper conduct.  The 
letter reflects that the appellant had recently had two 
separate incidents where he had conflicts with other 
employees.  According to the letter, after the second 
incident, the Company had the appellant examined by a 
specialist in order to determine if he had a medical problem 
which might have caused his recent behavior.  The examination 
revealed no medical reason for the appellant's behavior, and 
thus, the Company informed the appellant that his behavior 
with his co-workers was unacceptable, and that if his 
behavior continued, further disciplinary action would be 
taken, up to and including discharge.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Beaumont, Texas, from April 1988 to October 1995, 
show that in April 1988, the appellant sought psychiatric 
counseling after being referred from his company physician 
due to unusual behavior on the job.  At that time, the 
appellant noted that he had been working at Union 76 since 
1969.  The appellant stated that he was currently on sick 
leave, and that his history at work included conflicts with 
co-workers involving belligerence and vague threats.  The 
examining physician noted that in 1982, the appellant 
underwent a psychological evaluation at the Beaumont 
Neurological Hospital.  According to the examiner, at that 
time, the results showed adequate intellectual functioning, 
and there was no evidence of organicity or psychosis.  There 
were indications of defensiveness and poor behavior control.  

In the appellant's April 1988 psychiatric evaluation, the 
appellant denied any black-outs, memory loss, seizures, or 
disorientation.  He also denied nightmares and flashbacks.  
The appellant was oriented to time, place, and person, and he 
denied alcohol or drug use during the past 10 years.  He 
denied auditory or visual hallucinations, although there was 
some suggestion of paranoid thought process.  The appellant's 
mood was labile, and he presented himself as somewhat 
suspicious and wary.  According to the examiner, questions 
were frequently responded to evasively or vaguely.  During 
the evaluation, the appellant was administered the Bender 
Gestalt test and the Minnesota Multiphasic Personality 
Inventory (MMPI).  The appellant's reproductions on the 
Bender Gestalt test revealed some difficulty with closure, 
and to a lesser extent, with angles.  The figures were 
reproduced in a logical order indicating adequate planning 
and anticipation.  The number of errors and the quality of 
the reproductions did not suggest the presence of organicity.  
In addition, the appellant's MMPI profile was valid.  
According to the examiner, individuals who obtained similar 
profiles were described as sensitive to rejection or 
frustration and as marginally controlled in dealing with 
their anger.  They were also prone to impulsiveness and 
eccentricity.  The profile was of a person who did not handle 
excessive demands or rejection well, and might react with 
anger and hostility.  

In summary, the examiner stated that previous testing 
revealed adequate intellectual functioning and no indication 
of organicity.  According to the examiner, the appellant 
continued to experience conflicts at work, and he behaved in 
rather eccentric ways.  The examiner reported that there was 
currently no evidence to suggest organicity, but rather, the 
personality configuration was of a person who was sensitive 
to rejection or frustration and who tended to act out in 
angry, hostile ways, usually with poor restraint or self 
control.  The impression was that there was no evidence of 
organicity.  The examiner noted that interview impressions 
and test results suggested the presence of a mild personality 
disorder, mixed type.  

The Beaumont VAMC records further reflect that in May 1988, 
the appellant underwent a psychosocial assessment.  At that 
time, the appellant stated that he was on sick leave from his 
employment at Union 76 because he had recently had a verbal 
exchange with a co-worker that was observed by his 
supervisor, who then sent the appellant to the company 
physician.  After mental status evaluation, the physician 
directed the appellant to obtain psychiatric care before he 
could receive permission to return to work.  According to the 
appellant, he had had a similar incident in 1982, and that at 
that time, he was diagnosed with a personality disorder.  The 
appellant stated that at present, he did not believe that he 
had any psychiatric problems, but he admitted that his 
behavior at work might have been considered by others as 
"unusual."  He indicated that he was not very sociable at 
work, and that although he had a history of rather heated 
verbal confrontations at work, he denied any aggressive 
behavior.  

In the appellant's May 1988 psychiatric evaluation, the 
appellant stated that he was a Vietnam veteran, and that when 
he returned home after his separation from the military, he 
was "aggressive."  However, the appellant denied having 
physical fights.  He indicated that it took him many years to 
put his Vietnam experiences behind him, and he denied any 
current problems with sleep patterns, flashbacks, or paranoid 
ideation.  According to the appellant, at present, he was 
married to his fourth wife and he had two children from 
previous marriages.  The appellant noted that he paid child 
support and he had sporadic contact with his children.  He 
denied any psychiatric type behavior or difficulty with 
depression or anxiety.  The examining physician stated that 
the appellant presented himself as a very guarded and vague 
person in his conversational speech.  According to the 
examiner, the appellant's behavior raised a question of 
organicity.  The examiner noted that the appellant appeared 
very controlled and rigid in his willingness to share his 
feelings.  The diagnosis was of mixed personality disorder.  
The remaining records show that the appellant continued to be 
diagnosed with a personality disorder.  

In July 1997, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he had worked for 
20 years as an insulation installer at a refinery company.  
He indicated that due to "problems on the job," his 
employer sent him to private psychiatrists.  The appellant 
noted that he had also consulted with a psychiatrist at the 
Beaumont VAMC in the late 1980's and early 1990's because his 
"job sent him there."  According to the appellant, the 
company shut down in 1990.  The appellant reported that he 
was currently working as a housekeeper at an institution for 
retarded persons.  He noted that he was not getting into any 
"conflicts" with his co-workers.  The appellant denied 
using alcohol and he stated that he was never an excessive 
user of alcohol.  He indicated that he had used multiple 
drugs in the past, including cocaine, marijuana, uppers, and 
downers, but that he had not used any drugs in the last 20 
years.  

In the appellant's July 1997 VA examination, the appellant 
stated that while he was in Vietnam, he served in the field 
as a radio operator.  The appellant indicated that he saw 
men, including some of his friends, being killed.  He noted 
that at present, he still had thoughts about some of his 
experiences in Vietnam, but that he did what he could to 
"block them out."  According to the appellant, he had 
difficulty sleeping at night in the past, but that he 
currently slept normally.  The appellant revealed that 
approximately 20 years ago, he had trouble falling asleep and 
staying asleep, and he also had bad dreams.  He noted that at 
present, he could not remember his dreams.  

Upon mental status evaluation, the appellant was alert and 
cooperative, and his mood was calm and euthymic.  The 
appellant's affect was of normal range, and appropriate to 
expressed thought content.  His speech was normal in rate and 
amount, and the content was relevant and goal directed.  
There was no evidence of hallucinations or of delusions.  The 
appellant was oriented to time, place, and person.  He 
registered three items immediately and recalled one of the 
three items at three minutes.  The diagnoses included the 
following: (Axis I) anxiety disorder, not otherwise 
specified, with PTSD symptoms, in complete remission, and 
(Axis V) a Global Assessment of Functioning (GAF) score of 
70, current and past year.  

In April 1998, the RO received outpatient treatment records 
from the Beaumont VAMC, from October 1995 to September 1997.  
The records show treatment for unrelated disorders.  

In April 1999, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he currently suffered from a memory loss.  
(T.2).  The appellant stated that his memory loss was related 
to "things encountered" during his period of service.  
(T.3).  He indicated that he had sought psychiatric treatment 
at the Beaumont VAMC, and that the last time he had met with 
a psychiatrist there was approximately five years ago.  
(T.3,4).  According to the appellant, he did not receive any 
psychiatric treatment during service.  (T.4).  In response to 
the question as to whether or not he had ever had any 
complaints during service of any memory loss, any type of 
mental impairment, or any psychiatric symptoms, the appellant 
responded "no complaints."  (T.5).  The appellant reported 
that after his discharge, he worked for a refinery for 20 
years.  (T.6).  He stated that in approximately 1984 or 1985, 
his employer requested that he seek psychiatric treatment.  
(T.7).  According to the appellant, he could not remember 
what his diagnosis was at that time.  (T.8).  




II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A personality disorder is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).

To summarize, the appellant contends, in essence, that during 
service, he developed a memory loss.  According to the 
appellant, his current psychiatric disorder, to include 
memory loss and an anxiety disorder, is related to his period 
of service.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his current psychiatric disorder, to include 
memory loss and an anxiety disorder, is related to service is 
not competent evidence.  

In the instant case, the appellant's service medical records 
are negative for any complaints or findings of a psychiatric 
disorder, to include memory loss and/or an anxiety disorder.  
In addition, the appellant's June 1967 separation 
examination, shows that at that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had any depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort, the 
appellant responded "no."

The Board notes that the first medical evidence of a 
psychiatric disorder was in April 1988, approximately 21 
years after the appellant's separation from the military.  
The Board observes that the outpatient treatment records from 
the Beaumont VAMC reflect that in April 1988, the appellant 
underwent psychiatric counseling at his employer's request.  
At that time, the appellant stated that he had recently had 
some conflicts with some of his co-workers.  The examining 
physician noted that in 1982, the appellant had undergone 
psychological evaluation at the Beaumont Neurological 
Hospital, and that at that time, the results showed adequate 
intellectual functioning with no evidence of organicity or 
psychosis.  There were indications of defensiveness and poor 
behavior control.  The examiner indicated that upon current 
mental status evaluation, there was no evidence to suggest 
organicity, but rather, the personality configuration was of 
a person who was sensitive to rejection or frustration and 
who tended to act out in angry, hostile ways, usually with 
poor restraint or self control.  The examiner noted that 
interview impressions and test results suggested the presence 
of a mild personality disorder, mixed type.  

The Board observes that the Beaumont VAMC outpatient 
treatment records further show that in May 1988, the 
appellant underwent a psychosocial assessment.  At that time, 
he was diagnosed with a mixed personality disorder.  
Moreover, in the appellant's July 1997 VA psychiatric 
examination, he was diagnosed with the following: (Axis I) 
anxiety disorder, not otherwise specified, with PTSD 
symptoms, in complete remission, and (Axis V) a Global 
Assessment of Functioning (GAF) score of 70, current and past 
year.  

The Board notes that while the above evidence shows that the 
appellant has been diagnosed with an anxiety disorder, there 
is no credible medical evidence which shows that the 
appellant's anxiety disorder is related to service.  In 
addition, in regards to the appellant's diagnosed mixed 
personality disorder, the Board observes that as previously 
stated, a personality disorder is not service-connectable 
pursuant to 38 C.F.R. § 3.303(c).  Under 38 U.S.C. § 1110, 
service connection can only be granted for disability 
resulting from "disease or injury" that is incurred in or 
aggravated by service, and, under 38 C.F.R. § 3.303(c), a 
personality disorder is not a disease or injury within the 
meaning of that legislation.  Moreover, the Board further 
observes that the evidence of record is negative for a 
diagnosis of memory loss.  

As previously stated, there must be medical evidence showing 
a nexus between an in-service injury or disease and the 
current disability for a well grounded claim.  Therefore, in 
light of the above, as there is no probative competent 
evidence showing a nexus between a psychiatric disorder, to 
include memory loss and an anxiety disorder, and an in-
service injury or disease, the appellant's claim must be 
denied as not well grounded.  

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include memory loss and an anxiety disorder, is denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

